Citation Nr: 1756171	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.   14-19 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for chronic fatigue, excessive snoring, and breathing condition, also claimed as sleep apnea.  


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION


The Veteran served active duty from October 1993 to February 1999. 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Since then, the claim has been transferred to the RO in Reno, Nevada.  

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.  

In October 2017, the Veteran submitted a VA form 21-22 revoking representation from Disabled American Veterans.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran has not been afforded a VA examination for his sleep apnea claim.  The Veteran contends that his symptoms had their onset in service.  In January and February 2013, the Veteran submitted buddy statements from DL and MS.  DL and MS both reported that the Veteran had excessive snoring while in service.  On June 2017 VA form 21-4138, the Veteran wrote that his sleep apnea was secondary to his service-connected kidney disorder.  Additionally, the Veteran submitted several medical articles on sleep apnea and kidney disorders.  The Board finds that a VA examination is necessary to assist in determining whether the Veteran's sleep apnea is related to service and to address the medical articles submitted by the Veteran.  

In June 2017, the Veteran testified that he was stationed in Kuwait sometime in October 1994 to December 1994.  The RO should attempt to obtain any outstanding Federal records and verify the Veteran's active service in Kuwait.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional available service treatment records and personnel records from his service with the Army from all appropriate sources, with regard to verification of the Veteran's active service in Kuwait. 

If, after making reasonable efforts to obtain any outstanding Federal records the RO concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  The Veteran must then be given an opportunity to respond.

2.  Obtain updated VA treatment records.

3.  Schedule the Veteran for a new VA examination to determine the etiology of his claimed sleep apnea disability.  The examiner must review the claims file.  All necessary studies and tests should be conducted.  

The examiner should identify all currently diagnosed conditions related to the claimed chronic fatigue, excessive snoring, and breathing condition, also claimed as sleep apnea.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea disability had its onset during his active service, or is the result of an in-service disease, event, or injury.

The examiner should also provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea disability is caused by the Veteran's service-connected chronic kidney disease.

If not, the examiner should additionally provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea disability has been aggravated by the Veteran's service-connected chronic kidney disease.  If aggravation is found, the examiner should attempt to establish a baseline level of severity of the sleep apnea prior to aggravation by the service-connected chronic kidney disease.

The examiner should also address the articles regarding sleep apnea submitted by the Veteran in June 2017.    

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




